        Case 9:19-cv-00077-DWM Document 84 Filed 08/13/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 NICOLE L. CROY, et al.,                              CV 19–77–M–DWM

                      Plaintiffs,

 vs.                                                        ORDER

 RAVALLI COUNTY, et al.,

                       Defendants.


       This case challenges a disputed road in Ravalli County. Nicole Croy and

other adjacent property owners (collectively “Croy”) sued the County and Board of

Commissioners (collectively “County Defendants”), alleging violations of the

federal and state constitutions. They also brought state tort claims against the

County Defendants and the private parties involved in building the road. On July

15, 2020, the Court ruled that the road was constructed on a validly platted public

highway and granted the private defendants’ motion for summary judgment. (Doc.

78 at 22–23.) The Order instructed the parties to brief whether summary judgment

is appropriate for the County Defendants on the constitutional claims. (Id. at 23);

Fed. R. Civ. P. 56(f)(3).

       Croy’s Third Amended Complaint alleges violations of the state and federal

rights to procedural and substantive due process (Counts I, II, VI, VII); the state
                                          1
        Case 9:19-cv-00077-DWM Document 84 Filed 08/13/20 Page 2 of 3



and federal takings clauses (Counts III, VIII); state and federal privacy protections,

including the prohibition against unreasonable search and seizure (Counts IV, IX);

and the state and federal guarantees of equal protection (Counts V, X). (Doc. 48.)

In light of the July 15 Order, Croy concedes the takings claims are no longer

viable. (Doc. 80 at 10.) Further, the privacy and search and seizure claims fail

because, as Croy implicitly acknowledges, she cannot show a protected property or

privacy interest in the public highway. (Id. at 9–10.) Croy nonetheless argues that

Counts IV and IX should proceed “[b]ecause the County has not contended that the

public easement extends beyond the curtilage of the Croy home.” (Id.) But she

has not alleged any intrusion into the curtilage. Indeed, as the July 15 Order

recognized, “the record is undisputed that the grading and construction activities

occurred entirely within the right of way on the public highway.” (Doc. 78 at 22.)

Finally, to the extent they are premised on the nonexistence of a public highway,

the due process and equal protection claims are also barred by the July 15 Order.

      However, Croy’s due process and equal protection claims are also based in

part on the County Defendants’ failure to consider her petition to abandon the

public highway. The July 15 Order has no bearing on that issue. Those claims

may proceed at this time, though they may be the subject of further motions before

the September 25, 2020 motions deadline. (Sched. Or., Doc. 44 at ¶ 1.)




                                          2
       Case 9:19-cv-00077-DWM Document 84 Filed 08/13/20 Page 3 of 3



      Accordingly, IT IS ORDERED that summary judgment is granted for the

County Defendants on Counts III, IV, VIII, and IX. The surviving claims are

Counts I, II, V, VI, VII, and X for due process and equal protection violations

based on the County Defendants’ failure to consider Croy’s abandonment petition

and, as provided for in the July 2015 Order, Count XIII for negligence based on the

way the road was constructed.

      DATED this    13th   day of August, 2020.



                                                                 11:19 AM
                                       Donald W. Molloy, District Judge
                                       United States District Court




                                         3
